Case 0:20-cv-61023-RAR Document 76 Entered on FLSD Docket 05/15/2021 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:20-cv-61023-RAR-Ruiz
 MATTHEW BUCKLEY and
 TOP GUN OPTIONS, LLC,
      Plaintiffs,
 v.
 EMMETT MOORE and
 TRADINGSCHOOLS.ORG,
      Defendants.
                                   /

 DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION FOR STATUS
                            CONFERENCE

        Defendants Emmett Moore and Tradingschools.org (“Defendants”), by and through their

 counsel of record submit the following opposition to Plaintiffs’ Emergency Motion for a Status

 Conference. (“Plaintiffs’ Motion”)

        The genesis of Plaintiffs’ Motion is due to the fact that Susanne Arani, Esq., counsel for

 Defendants submitted a proposed draft of a motion that seeks to file a subsequent motion under

 seal. Plaintiffs and Defendants are currently meeting and conferring on the language, objected to

 by Plaintiffs, and the motion to file under seal will not occur unless and until there is an impasse

 between the parties on its contents.

        Regardless, the proposed draft motion under seal seeks court intervention in to the

 following 1) the relationship between the Mudd Law Office and Plaintiff Mr. Buckley for potential

 abuse of process, and 2) a similar inquiry into the Mudd Law Offices handling of key witnesses in

 this case that may or may not arise to “witness tampering.” Again, no motion to file under seal

 will take place, given Plaintiffs’ concerns regarding the language in the draft that was sent to them.

        Counsel for Plaintiffs have stated they will depose Ms. Susanne Arani, Esq. (counsel for

 Defendants) by way of email on or about May 13, 2021, prior to the service of the draft motion for

                                                    1
Case 0:20-cv-61023-RAR Document 76 Entered on FLSD Docket 05/15/2021 Page 2 of 4



 seal. This, in almost any regard, would be improper, privileged and a form of harassment due to

 Defendants filing their Bond Motion. More so, this threat of deposition against defense counsel

 occurred after Defendants amended their Rule 26 disclosure to include two arresting officers who

 have recently arrested Plaintiff Mr. Buckley on serious charge.

        Plaintiffs have sought sanctions, without any authority that can be discerned in their

 opposition to Defendants’ Bond Motion, filed on or about April 25, 2021 in this case. It seems as

 though they seek sanctions against counsel for defendants for publishing either 1) previously filed

 transcripts in the public realm, 2) Plaintiffs’ online statements on social media, and/or 3) transcript

 testimony from open court. Defendants will address these arguments in its reply brief, but states

 here, no impropriety has taken place.

        Plaintiffs’ Motion alleges that Defendants have served irrelevant discovery. Prior to or at

 any hearing, Defendants will submit a declaration that at no time have Plaintiffs met and conferred

 with counsel about any discovery that is allegedly not relevant. If they had, counsel would

 immediately respond in kind, as the parties have been doing throughout the discovery process.

        Plaintiffs’ Motion states the Bond Motion currently on file is frivolous. For the reasons set

 forth in Defendants’ Bond Motion and anticipated reply, Defendants assert that its motion is far

 from frivolous, and looks forward to the ruling in the near future.

        Defendants have never filed a motion for sanctions against Plaintiffs, unlike Plaintiffs’

 counsel. Counsel did serve a Rule 11 motion based on statements made in the complaint that the

 Defense had proof were not true. Presumably realizing their error, it was Plaintiffs’ counsel who

 agreed to amend their complaint to remove the disputed statements.

        For these reasons, Defendants object to the characterizations in Plaintiffs’ Motion, and do

 not see the need at this time to consume this Court’s resources with Plaintiffs’ imaginary claims




                                                    2
Case 0:20-cv-61023-RAR Document 76 Entered on FLSD Docket 05/15/2021 Page 3 of 4



 and future claims against Defendant or their counsel, prior to even a motion to file under seal being

 submitted to this Court.



 Dated: May 15, 2021                                   __/s/ Susanne Arani_____
                                                       Susanne Arani, Esq.
                                                       Admitted Pro Hac Vice
                                                       California Bar No.: 238891
                                                       Arani Law
                                                       1028 Rosario Lane
                                                       Vista, California 92084
                                                       Tel.: (760) 331-8426
                                                       Email: susarani@gmail.com

                                                       Attorneys for Defendants Emmett Moore and
                                                       Tradingschools.org


                                                       _/s/Matthew Fornaro_______________
                                                       Matthew Fornaro, Esq.
                                                       Matthew Fornaro, P.A.
                                                       Florida Bar No.: 0650641
                                                       mfornaro@fornarolegal.com
                                                       11555 Heron Bay Blvd., Ste. 200
                                                       Coral Springs, FL 33076
                                                       Tel.: (924) 324-3651




                                                   3
Case 0:20-cv-61023-RAR Document 76 Entered on FLSD Docket 05/15/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2021, I served Plaintiffs’ counsel of record on the below

  service list by electronic mail or e-mail service the document described as Defendants

  Opposition to Plaintiffs’ Motion for an Emergency Order.

  Service List

  Graham Deurance graham@muddlaw.com
  Katherine Sunstrom ksunstrom@muddlawoffices.com
  Charles Mudd clm@muddlaw.com
  Mallory Cooney Mallory.cooney@klgates.com
  Elisa D’Amico elisa.damico@klgates.com


                                                      By: _/s/Matthew Fornaro___
                                                      Matthew Fornaro




                                                  4
